Name: Commission Regulation (EEC) No 2865/84 of 11 October 1984 amending for the second time Regulation (EEC) No 1578/84 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 /8 Official Journal of the European Communities 12. 10 . 84 COMMISSION REGULATION (EEC) No 2865/84 of 11 October 1984 amending for the second time Regulation (EEC) No 1578/84 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1556/84 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 1 578/84 (3), as amended by Regulation (EEC) No 2280/84 (4), opened a standing invitation to tender for the sale on the internal market of a certain quantity of olive oil held by the Greek intervention agency ; Whereas the state of the market in olive oil is at present favourable for the sale of an additional quan ­ tity of a certain quality of olive oil already put up for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1578/84 is hereby amended as follows : 1 . In Article 1 , first subparagraph, the first indent is hereby replaced by the following : '  approximately 5 500 tonnes of extra virgin olive oil,'. 2. In Article 1 , second subparagraph, the first indent is hereby replaced by the following : '  extra virgin oil : 1 000 tonnes a month in the first four months, and 1 500 tonnes for the last series of sales,'. 3 . The last paragraph of Article 3 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 150, 6 . 6 . 1984, p. 5 . (j OJ No L 151 , 7. 6 . 1984, p. 25. (4) OJ No L 209, 4. 8 . 1984, p. 14 .